DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 11-23, 26, 27, 29-33, 35, 36, and 38-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Hoff, et al (U.S. Patent Application Publication 2016/0232285 A1).
	Regarding claims 1, 2 and 21, Van Hoff discloses a method of distinguishing/identifying a squamous lesion, carcinoma, or tissue abnormality (paragraphs 0008, 0024, 0217, 0271), the method comprising:
	Subjecting a sample from a subject to mass spectrometry (paragraphs 0024, 0173);
	Obtaining a sample mass spectrometric profile from the sample (paragraphs 0024, 0140, 0173);
	Comparing the sample profile to a profile obtained from a known normal, a tissue abnormality, a carcinoma sample, a t-cell lymphoma sample, or a combination thereof (paragraphs 0052, 0079, 0089, 0202, 0271), and;
	Identifying the lesion as a carcinoma or t-cell lymphoma or a tissue abnormality based on the comparison between the sample mass spectrometric profile and the known normal profile, the tissue abnormality profile, the carcinoma sample profile, or a combination thereof (paragraphs 0271-0275).
	Regarding claim 3, Van Hoff discloses wherein the sample is a skin lesion sample, a gastrointestinal lesion sample, a muscle lesion sample, or a bone lesion sample (paragraph 0271).
	Regarding claim 4, Van Hoff discloses wherein the sample comprises melanocytic components, stromal components, or a combination thereof (paragraph 0270).
Regarding claim 6, Van Hoff discloses wherein the carcinoma is basal cell carcinoma, squamous cell carcinoma, renal cell carcinoma, ductal carcinoma in situ, invasive ductal carcinoma, or adenocarcinoma (paragraph 0271).
Regarding claim 7, Van Hoff discloses wherein the tissue abnormality manifests as a result of an autoimmune disorder (paragraph 0271 – Kaposi’s sarcoma).
Regarding claim 11, Van Hoff discloses wherein the mass spectrometric profiles comprise a plurality of molecules (paragraph 0207).
Regarding claim 12, Van Hoff discloses wherein the molecules comprise at least one protein, at least one peptide, at least one lipid, at least one metabolite, or a combination thereof (paragraph 0207).
Regarding claim 13, Van Hoff discloses wherein the mass spectrometry comprises secondary ion mass spectrometry, laser desorption mass spectrometry, matrix assisted laser desorption/ionization mass spectrometry, electrospray mass spectrometry, or desorption electrospray ionization (paragraph 0140).
Regarding claim 14, Van Hoff discloses obtaining or having obtained the sample from the subject (paragraphs 0051, 0081, 0310).
Regarding claim 15, Van Hoff discloses performing or having performed histologic analysis on the sample (paragraph 0082).
Regarding claim 16, Van Hoff discloses identifying or having identified one or more regions of interest from the histological analysis (paragraphs 0082, 0301), wherein the mass spectrometric profile is obtained from one or more regions of interest (paragraphs 0140, 0173).
Regarding claim 17, Van Hoff discloses determining or having determined the subject’s survival based on the identification (paragraphs 0050, 0083).
Regarding claim 18, Van Hoff discloses selecting an effective anti-cancer agent (paragraphs 0023, 0258).
Regarding claim 19, Van Hoff discloses administering or having administered to the subject an effective amount of an anti-cancer agent (paragraphs 0023, 0258).
Regarding claim 20, Van Hoff discloses wherein the anti-cancer agent comprises chemotherapy, immunotherapy, toxin therapy, targeted therapy, radiotherapy, or a combination thereof (paragraph 0081).
Regarding claim 21, Van Hoff discloses wherein the immunotherapy comprises interferon, interleukin-2, pemrolizumab, nivolumab, or ipilimumab (paragraphs 0198, 0206).
Regarding claim 22, Van Hoff discloses wherein the targeted therapy comprises imatinib (paragraphs 0023, 0206).
Regarding claim 23, Van Hoff discloses wherein the chemotherapy comprises dacarbazine, temozolomide, or a combination thereof (paragraphs 0023, 0206).
Regarding claim 26, Van Hoff discloses wherein the t-cell lymphoma comprises mycosis fungoides, Sezary syndrome, primary cutaneous anaplastic large cell lymphoma, lymphomatoid papulosis, granulomatous slack skin disease, pagetoid reticulosis, subcutaneous panniculitis-like t-cell lymphoma, or a combination thereof (paragraph 0271).
Regarding claim 27, Van Hoff discloses a method of screening for the presence of a carcinoma molecular signature in a subject at risk for a carcinoma, the method comprising:
Obtaining or having obtained a sample mass spectrometric profile of a tissue sample from a subject (paragraphs 0024, 0052, 0173, 0202);
Comparing the sample profile to a profile obtained from a known normal molecular signature, a tissue abnormality molecular signature, the carcinoma molecular signature, or a combination thereof (paragraphs 0052, 0079, 0089, 0202, 0271); and
Identifying or having identified the presence of the carcinoma molecular signature in the sample mass spectrometric profile if the sample mass spectrometric profile comprises a molecular signature that is more similar to the carcinoma molecular signature than the normal molecular signature, the tissue abnormality signature, or a combination thereof (paragraphs 0052, 0079, 0089, 0202, 0271-275).
Regarding claim 29, Van Hoff discloses administering or having administered to the subject an effective amount of an anti-cancer agent (paragraphs 0023, 0258).
Regarding claim 30, Van Hoff discloses wherein the anti-cancer agent comprises chemotherapy, immunotherapy, toxin therapy, targeted therapy, radiotherapy, or a combination thereof (paragraph 0081).
Regarding claim 31, Van Hoff discloses wherein the immunotherapy comprises interferon, interleukin-2, pemrolizumab, nivolumab, or ipilimumab (paragraphs 0198, 0206).
Regarding claim 32, Van Hoff discloses wherein the targeted therapy comprises imatinib (paragraphs 0023, 0206).
Regarding claim 33, Van Hoff discloses wherein the chemotherapy comprises dacarbazine, temozolomide, or a combination thereof (paragraphs 0023, 0206).
Regarding claim 35, Van Hoff discloses wherein the carcinoma is a basal cell carcinoma, squamous cell carcinoma, renal cell carcinoma, ductal carcinoma in situ, invasive ductal carcinoma, or adenocarcinoma (paragraph 0271).
Regarding claim 36, Van Hoff discloses wherein the tissue abnormality manifests as a result of an autoimmune disorder (paragraph 0271- Kaposi’s sarcoma).
Regarding claim 38, Van Hoff discloses wherein the mass spectrometric profile comprises a plurality of molecules (paragraph 0207).
Regarding claim 39, Van Hoff discloses wherein the molecules comprise at least one protein, at least one peptide, at least one lipid, at least one metabolite, or a combination thereof (paragraph 0207).
Regarding claim 40, Van Hoff discloses wherein the mass spectrometry comprises secondary ion mass spectrometry, laser desorption mass spectrometry, matrix assisted laser desorption/ionization mass spectrometry, electrospray mass spectrometry, or desorption electrospray ionization (paragraph 0140).
Regarding claim 41, Van Hoff discloses obtaining or having obtained the sample from the subject (paragraphs 0051, 0081, 0310).
Regarding claim 42, Van Hoff discloses performing or having performed histologic analysis on the sample (paragraph 0082).
Regarding claim 43, Van Hoff discloses identifying or having identified one or more regions of interest from the histological analysis (paragraphs 0082, 0301), wherein the sample mass spectrometric profile is obtained from one or more regions of interest (paragraphs 0140, 0173).
Regarding claim 44, Van Hoff discloses determining or having determined the subject’s survival based on the identification (paragraphs 0050, 0083).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff in view of Peyman (U.S. Patent Application Publication 2017/0173191 A1).
Regarding claims 5 and 34, Van Hoff discloses the method of claims 1, 2 and 27, wherein the tissue abnormality is a skin lesion (paragraph 0271), but does not specify wherein the tissue abnormality is Seborrheic Keratosis or Verruca Vulgaris; however, Peyman teaches that Seborrheic Keratosis was known as a type of skin lesion where a carcinoma could develop that would be detectable by use of biomarker methods (paragraph 0011) of the type used by Van Hoff. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to screen a tissue abnormality in the form of a skin lesion by Van Hoff’s methods, and thereby identify the tissue abnormality as either non-cancerous Seborrheic Keratosis or carcinoma, because such skin lesions were known to be tested/identified by biomarker assays like Van Hoff’s.
Claim(s) 8 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff in view of Nelsestuen (U.S. Patent Application Publication 2007/0087448 A1).
Regarding claims 8 and 37, Van Hoff discloses the method of claims 7 and 36, wherein the disorder comprises a colon tissue (paragraph 0083), but fails to specify wherein the autoimmune disorder comprises psoriasis, psoriatic arthritis, Crohn’s disease, rheumatoid arthritis, or a combination thereof; however, Nelsestuen teaches that autoimmune disorders such as Crohn’s disease and rheumatoid arthritis can be detected and monitored via mass spectrometric assay such as that used by Van Hoff. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to diagnose autoimmune disorders such as Crohn’s disease and rheumatoid arthritis using Van Hoff’s methods, because such disorders were known to be detectable and monitorable by said methods.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff in view of Raoult, et al (WO 2015/011410 A1).
Regarding claims 9 and 10, Van Hoff discloses the method of claims 1 and 2, but does not detail wherein one or more peaks from the sample mass spectrometric profile are compared to one or more peaks of the profile obtained from the known normal, the tissue abnormality, the carcinoma sample, or the combination thereof; however, Raoult teaches that, when comparing mass spectrometric molecular profiles like Van Hoff’s, the comparison is made by comparing up to twenty peaks from the sample mass spectrometric profile with up to twenty peaks of the profile obtained from the known normal, the tissue abnormality, the carcinoma sample, or the combination thereof (Figs. 1-7; pp. 3-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to compare up to twenty peaks from Van Hoff’s sample mass spectrometric profile with up to twenty peaks from Van Hoff’s profile obtained from the known normal, tissue abnormality, carcinoma sample or combination thereof, because doing so was a known way of comparing such mass spectrometric profiles.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff in view of Beaumont (U.S. Patent Application Publication 2013/0280820 A1).
Regarding claim 25, Van Hoff teaches the method of claim 24, wherein the lesion is a skin lesion, but does not specify wherein the tissue abnormality comprises psoriasis or eczema; however, Beaumont teaches that psoriasis can be diagnosed by comparison of molecular profiles of biomarkers obtained via mass spectrometry as in Van Hoff’s method (paragraphs 0008-0010). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to identify a skin lesion tested by Van Hoff’s methods as psoriasis, because such lesions were known to be identifiable and distinguishable from cancer or other diseases by said methods.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff in view of Lazova, et al (U.S. Patent Application Publication 2017/0154759 A1).
Regarding claim 28, Van Hoff discloses the method of claim 27, but does not specify wherein the carcinoma molecular signature comprises one or a combination of peaks at about m/z 1167.7, 1628.9, 1878.7, or 2207.1; however, Lazova teaches that a m/z peak at about 1878.7 is a biomarker peptide indicative of melanocytic nevi and malignant melanomas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a carcinoma molecular signature comprising a peak at about 1878.7 in Van Hoff’s method because said m/z peak was known to be a biomarker used to indicate a particular type of carcinoma.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/           Primary Examiner, Art Unit 2881                                                                                                                                                                                             	30 July 2022